Citation Nr: 1222750	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-25 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for hearing loss and tinnitus.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. Right ear hearing loss was noted on examination at entrance into service.

2. Preexisting right ear hearing loss worsened during service.

3. Left ear hearing loss for VA purposes was not present on examination for service entrance.

4. Chronic tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Preexisting right ear hearing loss was aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.385 (2011).

3.  Left ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.

4.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). The Board is granting in this decision the benefits sought on appeal, service connection for hearing loss and tinnitus. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating those claims.

The Veteran reports that he was exposed to noise during service. He contends that hearing loss in both ears began or worsened during service, and that tinnitus began during service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic disabilities, including nervous system diseases such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 5 Vet. App. at 159. The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Reports of hearing testing during the Veteran's service did not include any speech recognition ability scores. In December 1969, the Veteran completed a medical history and had a medical examination for entrance into service. On the history, he checked yes for a history of ear, nose, or throat trouble. He reported that he worked as a machinist. In the section for physician's notes, it was noted that the Veteran had decreased hearing in his right ear. On the audiological evaluation in the examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50

55
LEFT
10
15
5

20

The examination report contains a notation that the Veteran had impairment of hearing.

During service, in September 1970, the Veteran sought outpatient treatment, reporting that both ears were ringing and sore, and that he had nasal congestion. The treating clinician observed slight irritation in the ears. The clinician's impression was upper respiratory infection.

The Veteran's hearing was tested again on his February 1972 service separation examination. At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
70
75
LEFT
25
35
20
45
35

The Veteran has submitted records of post-service consultations with private audiologists. On audiological evaluation in February 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65

55
LEFT
20
45
10

20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

On private audiological evaluation in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
55

60
LEFT
15
50
25

30

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 100 percent in the left ear.

In February 2007, private audiologist A. K., Au.D., wrote that she had evaluated the Veteran's hearing. She noted that the Veteran had a strong history of military and occupational noise exposure. She stated that the Veteran reported having retired early from a fire department due to his hearing loss. She indicated that the Veteran reported bilateral occasional tinnitus. She reported that testing showed bilateral sensorineural hearing loss that was asymmetrical, worse in the right ear.

In a June 2007 VA audiology examination, the Veteran reported having hearing loss and tinnitus. He stated that he had difficulty hearing and understanding conversational level speech. He reported that he had recurrent tinnitus. The examining audiologist reported having reviewed the Veteran's claims file. It was noted that during service the Veteran was a teletype operator, and did not serve in Vietnam nor have any combat deployment. The Veteran reported that after service he worked as a firefighter for 25 years, and that presently he worked driving a dump truck. The examiner indicated that the Veteran had occupational noise exposure in both the firefighting and dump truck driving work. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
60
50
LEFT
25
50
20
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. The examiner found that the results showed bilateral sensorineural hearing loss. The examiner noted that the Veteran had hearing loss at entrance into service. The examiner stated the opinion that, other than firearms training, it was unlikely that a teletype operator would be exposed to high levels of noise sufficient to cause the degree of hearing loss that the Veteran had. The examiner opined that the Veteran's hearing loss and tinnitus were not caused by noise exposure during his service. 

The RO asked the VA audiologist who examined the Veteran in June 2007 for clarification regarding hearing loss in the Veteran's left ear. In July 2007, the audiologist stated that the Veteran's left ear hearing loss profile was not consistent with noise-induced sensorineural hearing loss. In addition, the audiologist stated that he suspected operator error in the February 1972 examination.

In statements submitted in 2008 and 2009, the Veteran asserted that events during service caused damage to his hearing. He noted that he was exposed to noise in weapons training using rifles, hand grenades, and other weapons, as well as in demolition training. He contended that hearing damage occurred during service, before any post-service occupational noise exposure occurred.

In May 2012, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge. The Veteran reported that before service, in school and in a workplace, he worked in a machine shop, using a drill press and a sander. He asserted that the noise from those machines was not extremely loud. He stated that before he entered service he was not aware that he had hearing loss in his right ear. He reported that during service he had initial and recertification sessions of weapons training, on a rifle range. He stated that he was in training that included the use of rifles, machine guns, bazookas, hand grenades, and demolition explosives. He indicated that, in addition, weapons were fired during combat training on an obstacle course.

The Veteran reported that his service duties were as a teletype operator, and that periodically he ran a diesel generator. He stated that on one occasion during duty in the field he was near operations in which a howitzer was fired numerous times. He reported that at his separation examination the examiner told him that he could probably file a claim regarding his hearing loss. The Veteran stated that he did not file a claim then because he wanted to work as a firefighter and felt that documented hearing loss could disqualify him. The Veteran indicated that in his firefighting work he was exposed to noise from sirens. The Veteran reported that tinnitus arose during his service, and continued through service and after service, through the present.

Hearing loss in the Veteran's right ear was noted on the report of his service entrance examination. That examination report provides sufficient evidence that the right ear hearing loss existed before service. Testing on separation from service shows, however, that the right ear hearing loss worsened during service. The record does not contain any specific finding that the worsening of the right ear hearing loss during service was due to the natural progress of the hearing loss. The Board therefore considers the preexisting right ear hearing loss to have been aggravated by service. In 2007, a VA audiologist expressed a suspicion that there was operator error in the hearing testing on the Veteran's service separation examination. The Board finds that the audiologist's suspicion that there was error is not sufficient to warrant disregarding the recorded results of the examination. The Board finds that on balance the evidence indicates that right ear hearing loss preexisted service and then was aggravated by service. The Board grants service connection for right ear hearing loss based on aggravation in service.

Hearing loss was noted on the report of the Veteran's service entrance examination, but the auditory thresholds showed hearing impairment for VA purposes in the right ear, and not in the left ear. The hearing loss noted in 1969, then, was in the right ear and not in the left ear. The Veteran's left ear hearing thus is presumed to have been sound when he entered service. There is not clear and unmistakable evidence rebutting that presumption, because there is evidence that the left ear hearing worsened during service. On the 1972 service separation examination, the left ear hearing was more impaired than at entrance into service, and in fact constituted impairment for VA disability purposes. The 2007 VA examiner's suspicion of operator error in 1972 does not persuade the Board to disregard the 1972 findings. Accepting at least a reasonable likelihood that the 1972 findings were valid, the Board concludes that the left ear hearing impairment began during the Veteran's service. As such, the Board grants service connection for that hearing loss.

There is evidence that the Veteran had some noise exposure before service, during service, and after service. There is no evidence that he had tinnitus when he entered service. He reported tinnitus in outpatient treatment during service. In recent years, he has reported that he experienced intermittent tinnitus during service and through the present. The Veteran is competent to report his history of tinnitus, which is a subjectively experienced condition. His accounts of his noise exposure and tinnitus history have been plausible and fairly consistent, and thus are reasonably credible. The 2007 VA examiner opined against a connection between the Veteran's tinnitus and noise during his service. In the 2012 hearing, however, the Veteran recounted noise exposure during service in more detail than was noted on the report of the 2007 examination. Overall, the evidence that intermittent tinnitus began during service and continued thereafter is at least as convincing as the evidence against such a history. Resolving reasonable doubt in favor of the claim, the Board grants service connection for tinnitus.


ORDER

Entitlement to service connection for hearing loss in the right and left ears is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


